Bigelow, J.
The rulings of the court at the trial of this case were erroneous in several particulars.
The plaintiff, by his answers to the questions contained in the application, does not warrant that they are literally and absolutely true. Such might be the rule if they stood alone, unexplained by other stipulations in the application. But the whole paper is to be construed together, and effect is to be given to all, its parts, if it can be done consistently with a fair and reasonable interpretation of the contract. We think the answers are qualified by the agreement which immediately follows them, and that the extent to which the assured is to be held responsible for their accuracy and truth is clearly indicated and fixed by the stipulation which he there makes. He agrees that the description of the property contained in his answers is correct only “ so far as regards the condition, situation, value, title and risk on the same,” and “ that the misrepresentation or suppression of material facts shall destroy his claim for damage or loss.” These stipulations were not only unnecessary, if the assured was to be held to the literal and exact truth of his answers, but are inconsistent with holding them to be strict warranties. The parties to the contract did not so regard them. It was only so far as they were material to the risk, or were misrepresentations or suppressions of material facts, that they were intended to affect the rights of the assured to recover on the policy. The plaintiff was therefore entitled to have the question, whether the rags kept in the store at the time of the fire materially affected the risk, passed upon by the jury.
This case differs from Bowditch Mutual Fire Ins. Co. v. Winslow, 3 Gray, 415, and 8 Gray, 38. In that case, the misrepresentation relied on related to the amount of incumbrances on the property, and affected only the title of the party insured. The covenant at the end of the application did not extend to representations concerning the title, but only to those affecting “ the condition, situation, value and risk of the property; ” the amount of incumbrances could hardly be material to the risk, and the by-laws expressly provided that the policy should be *145void unless the true title of the assured was expressed in the application. The assured in that case, therefore, were properly held to the strict truth of the statements as to the amount of incumbrances.
The construction put on the eighth interrogatory by the court was incorrect. If interpreted literally and according to the punctuation, as printed in the application, it would include only “ woollen rags,” and not those made of cotton. But if the latter are comprehended within the fair scope of the question, we think it can extend only to those which, from their nature or condition, are easily inflammable, and for that reason classed with “ cotton and woollen waste.” Clean white rags would not come within this description. This view is confirmed by the twenty-eighth article of the defendants’^, by-laws, annexed to the policy, in which it is provided that “ no building in which cotton or woollen waste or oily rags are allowed to remain over night shall be insured by this company.” We think it reasonable to infer that the eighth interrogatory was put with special reference to this clause in the by-laws, and that it is to be construed in connection with it as including only “ oily rags.”
It follows, that it was competent for the plaintiff to show that clean white rags commonly formed part of the stock of country stores, and that in this respect he had complied with the statement made in answer to the ninth interrogatory, by which his stock was described as being that which was usually kept in a country store. Exceptions sustained